Title: To James Madison from James Monroe, 17 July 1816
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington July 17th 1816
        
        I had an interview with Mr de Kantzow yesterday, whose object in it was, to present a copy of his power to form a commercial treaty, which is sent to you. I inform’d him that Mr Russell was instructed on the subject; he seemed to be aware that there would be some impropriety in acting on it, till we heard from Stockholm. He said he should return to day to Phila., where he would receive my answer, with which he shod. be satisfied, whether to proceed in the business, or postpone it. I promised an answer as soon as I heard from you.
        I have nothing yet from Mr Crow[n]inshield or Mr Ingersol. with affecte. respects
        
          Jas Monroe
        
      